Per Curiam. Appellee, the State of Arkansas, by and through counsel, Winston Bryant, Attorney General, and David R. Raupp, Senior Assistant Attorney General, has filed a motion to dismiss Appellant’s appeal. On August 30, 1996, Appellant Linda Street conditionally pleaded guilty to two counts of possession of a controlled substance with intent to deliver and one count of possession of drug paraphernalia. Appellant filed a notice of appeal the same date. Appellant was granted a thirty-day extension to lodge her transcript, but she failed to lodge it by its due date on December 28, 1996. By letter dated January 3, 1997, the clerk of this court advised Appellant’s attorney that a motion for rule on the clerk would be necessary to get the record filed and to proceed with the appeal. Appellant’s attorney has taken no action in the appeal since tendering the transcript late on January 2, 1997. We find that Appellant’s failure to perfect this appeal in a timely manner is good cause to grant appellee’s motion to dismiss the appeal.  The motion is, therefore, granted.  A. Wayne Davis, attorney for Appellant, is also ordered to appear before this court on the 15th day of January, 1998, at 9:00 a.m. to show cause why he should not be held in contempt of this court for his failure to perfect Appellant Street’s appeal in a timely manner.